Exhibit 10.17(a) Addendum to the Availability Agreement of 12 August 2002 and the Transfer Agreement of 27 August 2003 The undersigned Prologis Belgium II SPRL, with its registered office in Regus Pegasus Park, Pegasuslaan, 5, B-1831 Diegem, registered with the register of Commerce of Brussels under number 642.799 and with VAT registration number BE 472.435.431, hereby represented by Mr. Jacobus C.J. Nuijten, Director, hereafter referred to as "Prologis"; And Skechers EDC SPRL, with its registered office in Parc Industriel Hauts-Sarts, Zone 3, avenue du Parc lndustriel, B- 4041 Milmort, registered with the register of Commerce of Liege under number 211.660 and with VAT registration number BE 478.543.758, hereby represented by Mr. David Weinberg, Director, hereafter referred to as "Skechers EDC"; After having considered the following: 1. On 12 August 2002 ProLogis and Skechers International have signed an "Agreement for the availability of space for the storage of goods and offices for the management of this" (hereafter "the Availability Agreement") concerning the following real estate: Prologis Park Liege Distribution Center I with a total surface area of approximately 22.458m2 and approximately 100 car parking spaces on the land located in the Industrial Park Hauts-Sarts, Milmort, Liege, Avenue du Parc Industriel, recorded in the land register as Herstal 6th department, section A, part of no. 621/B, Herstal 7th department, section A, part of no. 450/T and part of 450/Y, and Herstal 8th department, section A, part of no. 288/D (hereafter "DC 1"). 2. On 11 October 2002 Skechers International has transferred all its rights and obligations under the Availability Agreement to Skechers EDC, as set forth in the Agreement to Transfer the Agreement for the availability of space for the storage of goods and offices for the management of this dated 27 August 2003 (hereafter the “Transfer Agreement”). 3. In Article 20.1 of the Availability Agreement, ProLogis has granted Skechers International an option right on the use of Distribution Center II (hereafter "DC II"). 4. ProLogis granted to Skechers EDC until 31 December 2005 an option on DC II with certain charges. ProLogis now wishes to grant Skechers EDC as of January 1, 2006 an extension to the option on DC II free of charge. Skechers on its turn wishes to renounce to its right of termination after five (5) years of the Date of Commencement as set forth in Article 5 of the Availability Agreement. 1 Have agreed the following: 1Amendments Extension of Option Right on DC II 1.1Extension of Option Right on DC II Article 20.1 of the Availability Agreement is replaced as follows : "ProLogis grants Skechers as of January 1, 2006 until December 31, 2007 free of charge an extension to the option right on the use of Distribution Center II (hereinafter "DC II') (hereinafter the “Option”).
